Per Curiam.
It appears from a transcript filed- in this court that the defendant was indicted in the court below for keeping a nuisance, by the sale of intoxicating liquors, and that on the sixteenth day of January, 1891, he pleaded guilty to the charge. On the twenty-third day of the same month the court entered a judgment against the defendant for $300 fine, and the costs of prosecution. On the same day the defendant appealed from said judgement, and gave a supersedeas bond. This is the whole record presented upon the appeal. We discover no reason for disturbing the judgment of the district court, and it is affirmed.